DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (US 7,272,780 B2)(hereinafter Abbott).
Re claim 1, Abbott discloses a method for storing a multimedia resource, the method comprising: determining a time slice of the multimedia resource having a specified format in real time (see col. 6 lines 66-67 for determining a time slice of the multimedia resource having a specified format in real time (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 49-67, col. 8 line 1); and storing the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for storing the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 2, Abbott as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the method further comprising: prior to the storing the multimedia resource, determining a plurality of preset time slices based on a time sequence (see col. 6 lines 66-67, col. 7 lines 1-20 for prior to the storing the multimedia resource, determining a plurality of preset time slices based on a time sequence (i.e. A series is formed by sequentially ordering one or more segments as described in fig. 1 col. 7 lines 21-22). Also, see fig. 2 col. 7 lines 1-20 to lines 22-67, col. 8 line 1); and storing the plurality of preset time slices, wherein each of the plurality of preset time slices and the corresponding file are named after a start time of the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for storing the plurality of preset time slices, wherein each of the plurality of preset time slices and the corresponding file are named after a start time of the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 3, Abbott as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the storing the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice further includes: determining whether the time slice of the multimedia resource matches the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for the storing the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26) further includes: determining whether the time slice of the multimedia resource matches the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and in response to a determination that the time slice of the multimedia resource does not match the preset time slice, designating a name of the file storing the multimedia resource based on the time slice of the multimedia resource (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time slice of the multimedia resource does not match the preset time slice, designating a name of the file storing the multimedia resource based on the time slice of the multimedia resource (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 4, Abbott as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the storing the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice further includes: determining whether the time slice of the multimedia resource matches the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for the storing the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26) further includes: determining whether the time slice of the multimedia resource matches the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); in response to a determination that the time slice of the multimedia resource matches the preset time slice, determining a time length between a start time of the time slice of the multimedia resource and a storage time (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time slice of the multimedia resource matches the preset time slice, determining a time length between a start time of the time slice of the multimedia resource and a storage time (i.e. information in the atom may include one or more of the following: the atom ID, an atom length (program material data length or temporal length or duration of the program material), a data source (storage location of the program material data itself, e.g., a UNIX file, identification of a memory region), an index source (a file or region that contains various indices, such as for locating data points and synchronizing data), an index duration (time between indexed points) as described in col. 6 lines 23-32, furthermore, segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and storing the multimedia resource to the corresponding file based on the time length (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for storing the multimedia resource to the corresponding file based on the time length (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 5, Abbott as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the storing the multimedia resource to the corresponding file based on the time length further includes: determining whether the time length is greater than or equal to a duration of the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for the storing the multimedia resource to the corresponding file based on the time length (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26) further includes: determining whether the time length is greater than or equal to a duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); in response to a determination that the time length is greater than or equal to the duration of the preset time slice, storing the multimedia resource to a file corresponding to a second preset time slice, the second preset time slice being a next time slice adjacent to the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time length is greater than or equal to the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), storing the multimedia resource to a file corresponding to a second preset time slice, the second preset time slice being a next time slice adjacent to the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and in response to a determination that the time length is less than the duration of the preset time slice, storing the multimedia resource to the corresponding file corresponding to the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time length is less than the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), storing the multimedia resource to the corresponding file corresponding to the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 6, Abbott as discussed in claim 5 above discloses all the claim limitations with additional claimed feature wherein in response to the determination that the time length is greater than or equal to the duration of the preset time slice, the storing the multimedia resource to the file corresponding to the second preset time slice further includes: starting a thread synchronization lock (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to the determination that the time length is greater than or equal to the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), the storing the multimedia resource to the file corresponding to the second preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26) further includes: starting a thread synchronization lock (i.e. information in the atom may include one or more of the following: an index source (a file or region that contains various indices, such as for locating data points and synchronizing data); an index duration (time between indexed points) as described in col. 6 lines 23-32). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); subsequently designating the storage time of the multimedia resource as the name of the second preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for subsequently designating the storage time of the multimedia resource as the name of the second preset time slice (i.e. information in the atom may include one or more of the following: the atom ID, an atom length (program material data length or temporal length or duration of the program material), a data source (storage location of the program material data itself, e.g., a UNIX file, identification of a memory region), an index source (a file or region that contains various indices, such as for locating data points and synchronizing data), an index duration (time between indexed points) as described in col. 6 lines 23-32, furthermore, a series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26)); and designating the name of the second preset time slice as the name of the file (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for designating the name of the second preset time slice as the name of the file (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 7, Abbott as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the multimedia resource includes at least one of a digital image format, an audio format, or a video format (see col. 5 lines 18-25 for the multimedia resource includes at least one of a digital image format, an audio format, or a video format (i.e. In an example where the program material is a movie, series 208A may be a series of segments 108 corresponding to audio data in one or more audio data atoms 104 (not shown). Likewise, series 208V may be a series of segments 108 corresponding to video data in one or more video data atoms 104 (not shown) as described in fig. 2 col. 7 lines 60-65))
Re claim 8, Abbott discloses a system for storing a multimedia resource, comprising: at least one storage device including one or more sets of instructions (see col. 12 lines 24-26 for at least one storage device including one or more sets of instructions (i.e. removable storage unit 616 includes a computer usable storage medium having stored therein computer software and/or data as described in fig. 6 col. 12 lines 27-29)); and at least one processor in communication with the at least one storage device, wherein when executing the one or more sets of instructions, the at least one processor is configured to cause the system to (see col. 12 lines 8-10 to lines 24-26 for at least one processor (i.e. one or more processors 604 as shown in fig. 6) in communication with the at least one storage device, wherein when executing the one or more sets of instructions (i.e. removable storage unit 616 includes a computer usable storage medium having stored therein computer software and/or data as described in fig. 6 col. 12 lines 27-29), the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is configured to cause the system (i.e. computer system 602 as shown in fig. 6)): determine a time slice of the multimedia resource having a specified format in real time (see col. 6 lines 66-67 for determine a time slice of the multimedia resource having a specified format in real time (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 49-67, col. 8 line 1); and store the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 9, Abbott as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the at least one processor is further configured to cause the system to (see col. 12 lines 8-10 for the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is further configured to cause the system (i.e. computer system 602 as shown in fig. 6)): prior to the storing the multimedia resource, determine a plurality of preset time slices based on a time sequence (see col. 6 lines 66-67, col. 7 lines 1-20 for prior to the storing the multimedia resource, determine a plurality of preset time slices based on a time sequence (i.e. A series is formed by sequentially ordering one or more segments as described in fig. 1 col. 7 lines 21-22). Also, see fig. 2 col. 7 lines 1-20 to lines 22-67, col. 8 line 1); and store the plurality of preset time slices, wherein each of the plurality of preset time slices and the corresponding file are named after a start time of the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the plurality of preset time slices, wherein each of the plurality of preset time slices and the corresponding file are named after a start time of the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 10, Abbott as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein to store the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1), the at least one processor is further configured to cause the system to: (see col. 12 lines 8-10 for the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is further configured to cause the system (i.e. computer system 602 as shown in fig. 6)): determine whether the time slice of the multimedia resource matches the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for determine whether the time slice of the multimedia resource matches the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and in response to a determination that the time slice of the multimedia resource does not match the preset time slice, designate a name of the file storing the multimedia resource based on the time slice of the multimedia resource (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time slice of the multimedia resource does not match the preset time slice, designate a name of the file storing the multimedia resource based on the time slice of the multimedia resource (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 11, Abbott as discussed in claim 9 above discloses all the claim limitations with additional claimed feature wherein to store the multimedia resource to a corresponding file based on the corresponding relation between the time slice and the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1), the at least one processor is further configured to cause the system to (see col. 12 lines 8-10 for the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is further configured to cause the system (i.e. computer system 602 as shown in fig. 6)): determine whether the time slice of the multimedia resource matches the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for determine whether the time slice of the multimedia resource matches the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); in response to a determination that the time slice of the multimedia resource matches the preset time slice, determine a time length (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time slice of the multimedia resource matches the preset time slice, determine a time length between a start time of the time slice of the multimedia resource and a storage time (i.e. information in the atom may include one or more of the following: the atom ID, an atom length (program material data length or temporal length or duration of the program material), a data source (storage location of the program material data itself, e.g., a UNIX file, identification of a memory region), an index source (a file or region that contains various indices, such as for locating data points and synchronizing data), an index duration (time between indexed points) as described in col. 6 lines 23-32, furthermore, segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and store the multimedia resource to the corresponding file based on the time length (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the multimedia resource to the corresponding file based on the time length (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 12, Abbott as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein to store the multimedia resource to the corresponding file based on the time length, the at least one processor is further (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for store the multimedia resource to the corresponding file based on the time length (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26) the at least one processor is further configured to cause the system to (see col. 12 lines 8-10 for the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is further configured to cause the system (i.e. computer system 602 as shown in fig. 6)): determine whether the time length is greater than or equal to a duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); in response to a determination that the time length is greater than or equal to the duration of the preset time slice, store the multimedia resource to a file corresponding to a second preset time slice, the second preset time slice being a next time slice adjacent to the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time length is greater than or equal to the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), store the multimedia resource to a file corresponding to a second preset time slice, the second preset time slice being a next time slice adjacent to the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1); and in response to a determination that the time length is less than the duration of the preset time slice, store the multimedia resource to the corresponding file corresponding to the preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time length is less than the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), store the multimedia resource to the corresponding file corresponding to the preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 13, Abbott as discussed in claim 12 above discloses all the claim limitations with additional claimed feature wherein in response to a determination that the time length is greater than or equal to the duration of the preset time slice, to store the multimedia resource to the file corresponding to a second preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for in response to a determination that the time length is greater than or equal to the duration of the preset time slice (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4), to store the multimedia resource to a file corresponding to a second preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1), the at least one processor is further configured to cause the system to (see col. 12 lines 8-10 for the at least one processor (i.e. one or more processors 604 as shown in fig. 6) is further configured to cause the system (i.e. computer system 602 as shown in fig. 6)): start a thread synchronization lock (see col. 6 lines 15-33 start a thread synchronization lock (i.e. information in the atom may include one or more of the following: an index source (a file or region that contains various indices, such as for locating data points and synchronizing data); an index duration (time between indexed points) as described in col. 6 lines 23-32)); subsequently designate the storage time of the multimedia resource as the name of the second preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for subsequently designate the storage time of the multimedia resource as the name of the second preset time slice (i.e. information in the atom may include one or more of the following: the atom ID, an atom length (program material data length or temporal length or duration of the program material), a data source (storage location of the program material data itself, e.g., a UNIX file, identification of a memory region), an index source (a file or region that contains various indices, such as for locating data points and synchronizing data), an index duration (time between indexed points) as described in col. 6 lines 23-32, furthermore, a series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26)); and designate the name of the second preset time slice as (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for designate the name of the second preset time slice as the name of the file (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 14, Abbott as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 22, Abbott discloses a non-transitory computer readable medium, comprising at least one set of computer program for storing a multimedia resource, when accessed by at least one processor of a computing device, causes the computing device to execute a method, the method comprising (see col. 12 lines 8-10 to lines 24-26 for at least one set of computer program for storing a multimedia resource (i.e. the computer programs, when executed, enable processor 604 to store and arrange media data as described in fig. 6 col. 12 lines 37-43), when accessed by at least one processor (i.e. one or more processors 604 as shown in fig. 6) of a computing device (i.e. computer system 602 as shown in fig. 6), causes the computing device to execute a method (i.e. computer system 602 as shown in fig. 6), the method comprising: determining a time slice of the multimedia resource having a specified format in real time (see col. 6 lines 66-67 for determining a time slice of the multimedia resource having a specified format in real time (i.e. Segment 108 identifies a portion of atom 104. Segment 108 extends from time t.sub.1 to time t.sub.2, and identifies the data in atom 104 between corresponding data locations D.sub.1 and D.sub.2 as described in fig. 1 col. 7 lines 2-4). Also, see fig. 2 col. 7 lines 49-67, col. 8 line 1); and storing the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (see col. 6 lines 15-33 to lines 66-67, col. 7 lines 1-25 for storing the multimedia resource to a corresponding file based on a corresponding relation between the time slice and a preset time slice (i.e. A series is assigned a unique series identifier or series ID when it is stored as described in fig. 1 col. 7 lines 25-26). Also, see fig. 2 col. 7 lines 27-67, col. 8 line 1)
Re claim 23, Abbott as discussed in claim 2 above discloses all the claimed limitations of claim 23.
Re claim 24, Abbott as discussed in claim 3 above discloses all the claimed limitations of claim 24.
Re claim 25, Abbott as discussed in claim 4 above discloses all the claimed limitations of claim 25.
Re claim 26, Abbott as discussed in claim 5 above discloses all the claimed limitations of claim 26.
Re claim 27, Abbott as discussed in claim 6 above discloses all the claimed limitations of claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/23/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484